DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Notice to Applicant

1.	Claims 1, 10, and 16 have been amended. Now, claims 1-22 remain pending and allowed.

Claim Interpretation
2.	The 35 U.S.C. 112 (f) or (PRE-AIA ) 6th Paragraph has been withdrawn pursuant to the Examiner’s Amendment below. 
Claim Rejections - 35 USC § 101

3.	The 35 U.S.C. 101 rejection of claims 1-22 are hereby withdrawn pursuant to the Examiner’s Amendment below and in the amendments made by applicant dated February 24, 2022.  Applicant’s invention is particularly directed to a practical application for improved output with respect to minimizing disease risk through nutritional considerations using a chemical compounds layer, coupled to the food composition layer by links, configured to filter the digital representations of the chemical compounds of the foods consumed or to be consumed by the individual based on genetic or metabolic information of the individual.  

Claim Rejections - 35 USC § 103

4.	The 35 U.S.C. 103 rejection of claims 1-22 are hereby withdrawn pursuant to the amendments filed on dated February 24, 2022.  None of the cited references suggest the specific steps defined in the present invention which culminate in improved output with respect to minimizing disease risk through nutritional considerations using a food composition layer...a chemical compounds layer, coupled to the food composition layer by links, configured to filter the digital representations of the chemical compounds of the foods consumed or to be consumed by the individual based on genetic or metabolic information of the individual...[and] a disease layer, coupled to the chemical compounds layer by links, configured to associate a representation of a disease with representations of the personalized filtered chemical compounds based on a disease module for the 




Examiner’s Amendment

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirsten Salvaggio, Reg. No. 74,739 on March 9, 2022.


Claim 1:
 	A machine learning system for determining associations between foods and diseases for an individual and providing a personalized exposure profile for the individual, the system comprising:
	A database;
	A processor;
 	a food composition layer configured to provide digital representations of chemical compounds of foods consumed or to be consumed by the individual;
	a chemical compounds layer, coupled to the food composition layer by links, configured to filter the digital representations of the chemical compounds of the foods consumed or to be consumed by the individual based on genetic or metabolic information of the individual, resulting in representations of personalized filtered 
	a disease layer, coupled to the chemical compounds layer by links, configured to associate a representation of a disease with representations of the personalized filtered chemical compounds based on a disease module for the disease, the disease module including a digital model of the disease; 
	wherein the links between successive layers are selected and weighted using, at least in part, machine learning based on the foods consumed or to be consumed by the individual, the genetic information of the individual, the metabolic information of the individual, or a combination thereof,
	the system providing an output of a personalized exposure profile for the individual based on the associated representations of the disease and personalized filtered chemical compounds.
Reasons for Allowance
6.	Applicant’s arguments, see Remarks, filed February 24, 2022, with respect to the 35 U.S.C. 101 and 35 U.S.C. 103 rejections of claims 1-22 have been fully considered and are persuasive.  

The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
	a food composition layer configured to provide digital representations of chemical compounds of foods consumed or to be consumed by the individual;
	a chemical compounds layer, coupled to the food composition layer by links, configured to filter the digital representations of the chemical compounds of the foods consumed or to be consumed by the individual based on genetic or metabolic information of the individual, resulting in representations of personalized filtered chemical compounds, the representations of personalized filtered chemical compounds being a reduced set of chemical compound representations to facilitate efficient processing; and
	a disease layer, coupled to the chemical compounds layer by links, configured to associate a representation of a disease with representations of the personalized filtered chemical compounds based on a disease module for the disease, the disease module including a digital model of the disease;
	wherein the links between successive layers are selected and weighted using, at least in part, machine learning based on the foods consumed or to be consumed by the individual, the genetic information of the individual, the metabolic information of the individual, or a combination thereof,
	the system providing an output of a personalized exposure profile for the individual based on the associated representations of the disease and personalized filtered chemical compounds.
The features defined above are neither taught nor suggested, singularly or in combination, by the prior art of record.  The closest prior art of record, Conner teaches a caloric intake measuring system comprising: a spectroscopic sensor that collects data concerning light that is absorbed by or reflected from food, wherein this food is to be consumed by a person, and wherein this data is used to estimate the composition of this food; and an imaging device that takes images of this food from different angles, wherein these images from different angles are used to estimate the quantity of this food. Information concerning the estimated composition of the food and information concerning the estimated quantity of the food can be combined to estimate the person's caloric intake; Kaput teaches providing nutrigenomic information tailored to that of the customer so that the customer can make informed decisions regarding diet, exercise, risks of disease and other health issues that result in a healthier lifestyle and prolonged lifespan. In particular the invention provides systems for research and commercial purposes, particularly for research for improving dietary constituents, personalized nutrition and diets, and of nutrient-gene interactions involved in diseases. The invention further relates to a method for doing business encompassing establishing and running a nutrigenomic research super-market and providing validated nutrient intake data to health care practitioners; and Halperin teaches incorporating multiple environmental and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	 Minkiewicz, et al., “Internet Databases of the Properties, Enzymatic Reactions, and Metabolism of Small Molecules—Search Options and Applications in Food Science, International Journal of Molecular Sciences, 2016, pages 1-24 teaches internet databases of small molecules, their enzymatic reactions, and metabolism have emerged as useful tools in food science. Database searching is also introduced as part of chemistry or enzymology courses for food technology students. Such resources support the search for information about single compounds and facilitate the introduction of secondary analyses of large datasets. Information can be retrieved from databases by searching for the compound name or structure, annotating with the help of chemical codes or drawn using molecule editing software. Data mining options may be enhanced by navigating through a network of links and cross-links between databases. Exemplary databases reviewed in this article belong to two classes: tools concerning small molecules (including general and specialized databases annotating food components) and tools annotating enzymes and metabolism. Some problems associated with database application are also discussed. Data summarized in computer databases may be used for calculation of daily intake of bioactive compounds, prediction of metabolism of food components, and their biological activity as well as for prediction of interactions between food component and drugs;
B.	 SYSTEM FOR ASSESSING GLOBAL WELLNESS (US 20170199189 A1) teaches assessing global wellness and developing a maintenance/treatment program are provided, wherein a plurality of data sources are compiled, including, at minimum (a) a subject's medical, dental and family histories, and (b) a body fluid sample (e.g. an oral swab or saliva) for detecting and determining levels of one or more biomarkers, and wherein these data are used to assess the subject's global health and wellness landscape, which is then compared to a reference/ideal wellness landscape, and the comparison used to design a maintenance therapy/treatment plan;
C.	Genetic Based Health Management Systems for Weight and Nutrition Control (US 20130151270 A1) teaches health management based upon genetic markers. Specifically, systems are arranged to compute genetic risk for several factors relating to metabolism and weight gain in view of various genotypes at particular markers in an individual's genome. An algorithm which depends upon these risk calculations and in further view of the presence of additional variants in the genome under test is executed to arrive at a diet type selection for the particular user. In additions to diet type selections, specific supporting diet related recommendations related to eating behaviors, food reactions and nutritional needs, based upon markers found in the genetic profile, are additionally included in a diet action plan.




	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624